FILED
                           NOT FOR PUBLICATION
                                                                            SEP 04 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-55662

              Plaintiff - Appellee,              D.C. No. 3:10-cv-01307-MMA-
                                                 BGS
 v.

DAVID MEDNANSKY, individually and                MEMORANDUM*
MARTINE MEDNANSKY, individually,

              Defendants - Appellants.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                          Submitted September 1, 2015**
                            San Francisco, California

Before: THOMAS, Chief Judge and HAWKINS and McKEOWN, Circuit Judges.

      David and Martine Mednansky appeal pro se from the district court’s grant

of summary judgment to the United States in an ejectment and trespass suit



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brought by the government. We have jurisdiction pursuant to 28 U.S.C. § 1291.

We affirm.

      1.     The Mednanskys were properly served with the complaint through

their attorney. The district court therefore properly exercised personal jurisdiction

over the Mednanskys. The United States served the Mednanskys by delivering a

copy of the complaint “to an agent authorized by appointment or by law to receive

service of process.” Fed. R. Civ. P. 4(e)(2)(C). The Mednanskys retained their

counsel to represent them in a suit they filed pro se against Forest Service officials.

Their attorney-client relationship with their counsel continued in this case, which

was filed contemporaneous to the other litigation and involved many of the same

parties and related facts. See Damron v. Herzog, 67 F.3d 211, 214 (9th Cir. 1995).

Their counsel signed and acknowledged service of the complaint, and as such

became attorney of record for the Mednanskys. S.D. Calif. Local. R. 83.3(g)(1).

Their counsel need not have had express authority to accept service of process on

the Mednandskys behalf. In re Focus Media Inc., 387 F.3d 1077, 1082–83 (9th

Cir. 2004). Therefore, the district court did not abuse its discretion by exercising

personal jurisdiction. See Rio Props., Inc. v. Rio Intern. Interlink, 284 F.3d 1007,

1014 (9th Cir. 2002). The Mednanskys’ due process claim was not timely asserted




                                           2
and is therefore waived. Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de

Guinee, 456 U.S. 694, 703–05 (1982).

      2.     The district court did not err by granting summary judgment to the

United States. Reviewed de novo, the district court’s ejectment and damages

decisions were proper, as the government showed there was no genuine dispute as

to any material fact and entitlement to judgment as a matter of law. See Fed. R.

Civ. P. 56(a); Szajer v. City of L.A., 632 F.3d 607, 610 (9th Cir. 2011).

      3.     The district court did not abuse its discretion in its rulings on the

Mednanskys’ motions to recuse. See Pesnell v. Arsenault, 543 F.3d 1038, 1043

(9th Cir. 2008). The Mednanskys relate no credible evidence of bias on the part of

either district judge. They have therefore failed to meet the statutory standard for

recusal. See 28 U.S.C. §§ 144, 455.

      4.     The district court did not abuse its discretion by denying the

Mednanskys’ last Rule 60 motion that identified for the first time legal precedent

that they could have presented earlier. See Kona Enters., Inc. v. Estate of Bishop,

229 F.3d 877, 890 (9th Cir. 2000).

      5.     The fact that the Mednanskys were pursuing their own litigation

against federal officials did not bar the United States from filing this ejectment and

trespass suit. See, e.g., Heckler v. Chaney, 470 U.S. 821, 838 (1985) (recognizing


                                           3
that the decision to institute an enforcement action is “committed to agency

discretion[.]”).

       6.     The Mednanskys’ challenges to the district court’s Rule 54(b) and

stay pending appeal rulings are without merit and otherwise are now moot. Earlier

decisions about the Mednansky’s request for a stay are now law of the case and

will not be revisited. Merritt v. Mackey, 932 F.3d 1317, 1320 (9th Cir. 1991).

       7.     The Mednanskys’ motion for Rule 11 sanctions is without merit.

“Rule 11 does not apply to appellate proceedings.” Cooter & Gell v. Hartmarx

Corp., 496 U.S. 384, 406 (1990). The United States is not subject to sanctions on

appeal under Federal Rule of Appellate Procedure 38 because the government did

not file this appeal.



       AFFIRMED.




                                          4